1

2

3

4

5

6                             UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA
8                                              ***
9     WAYNE A. JACKSON,                              Case No. 3:17-cv-00098-LRH-WGC
10                                    Petitioner, ORDER
            v.
11
      HAROLD WICKHAM, et al.,
12
                                  Respondents.
13

14

15         This pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed by
16   petitioner Wayne A. Jackson is before the court on several motions by both parties.
17         First, Jackson filed a motion for status check, which appears to indicate that
18   Jackson never received respondents’ answer, filed on April 15, 2019 (ECF No. 29). Out
19   of an abundance of caution, the court directs the Clerk to send Jackson a copy of the
20   answer.
21         Next, good cause appearing, motions for extension of time by both parties are
22   granted.
23         IT IS THEREFORE ORDERED that respondents’ first and second motions to
24   extend time to file a response to the petition (ECF Nos. 25, 27) are both GRANTED nunc
25   pro tunc.
26         IT IS FURTHER ORDERED that petitioner’s first motion for status check (ECF No.
27   26) is DENIED as moot.
28   ///

                                                 1
1           IT IS FURTHER ORDERED that petitioner’s second motion for status check (ECF

2    No. 29) is GRANTED in part.        The Clerk SHALL SEND to petitioner one copy of

3    respondents’ answer (ECF No. 28).

4           IT IS FURTHER ORDERED that petitioner’s motion for extension of time to file a

5    reply in support of his petition (ECF No. 30) is GRANTED. Petitioner shall file his reply

6    within 45 days of the date of this order.

7

8           DATED this 18th day of July, 2019.
9

10                                                   LARRY R. HICKS
                                                     UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
